Case 1:19-cv-11389-VEC Document 13 Filed 06/05/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

EVELINA CALCANO, ON BEHALF OF HIMSELF Case No.:
AND ALL OTHER PERSONS SIMILARLY SITUATED, !'19-¢v-11389-VEC
Plaintiffs, JOINT STIPULATION OF
DISMISSAL WITH
yy, PREJUDICE
DRYBAR HOLDINGS LLC
Defendant.

 

IT IS HEREBY STIPULATED AND AGREED, by and between Plaintiff, EVELINA
CALCANO, ON BEHALF OF HERSELF AND ALL OTHER PERSONS SIMILARLY
SITUATED, and Defendant, DRYBAR HOLDINGS LLC, by and through their undersigned
counsel, pursuant to FRCP 41(a)(1)(A)(ii) hereby stipulate to the dismissal with prejudice of the
above-captioned action in its entirety, with each party to bear its own fees, costs and expenses.
Dated: Melville, NY

June 5, 2020

LAW OFFICE OF DARRYN G. SOLOTOFF, SEYFARTH SHAW LLP
PLLC '

B By: ’

 

 

Darryn Solotoff, Esq. ¥ John William Egan, Esq.
Attorney for Plaintiff Attorney for Defendant

25 Melville Park Road, Suite 108 620 Eighth Avenue
Melville, New York 11747 New York, NY 10018-1405
Tel: 516.695.0052 Tel: 212.218.5500

ds@lawsolo.net JEgan@seyfarth.com
